UNITED STATES BANKRUPTCY COURT NORTHERN

ILLINOIS EASTERN DIVISON

Re
UNITED STATES’ BANK fred gounr
NORTHERN DISTRICT OF ILLINOIS

IN RE: ) JUL 08 2021

KALIDJAMA, ) Chapter 13

JEFFREY P. ALLSTEADT, CLERK

) Case No. 19-35595 Uh T ANI Se

Debtor )Honorable Judge David D. Cleary
) Meeting IDis 1611226457
) Passcode is Cleary

)
NOTICE OF MOTION

 

TO: STARR , BEIGIERT ZINK & ROWELLS

134 NORTH LASALLE STREET , SUITE 2000

 
 

CHICAGO, IL 60602, (312) 372-3447

PLEASE TAKE NOTICE that on July 4. 2021, At 9:00 am. ? P.M or as soon as possible thereafter | will
than present my Motion to be heard electroni sing Zoom for Government before the Honorable
Judge David D. Cleary or any other Judge sitting in his stead , but no personal appearance at the
Courthouse is necessary or permitted Debtor’s Motion for Leave to Reopen Chapter 13 Bankruptcy
Case Instanter . A copy to be served upon you.

CERTIFICATE OF SERVICE

 

|, Kalid Jama, certify that | serve a copy of the Notice of Motion to the foregoing persons in the above-
entitled cause by Personal Hand Delivery and U.S. Pre-paid Mail at 134 North LaSalle Street , Suite 2000
in Chicago, IL 60602, before 5:00 P.M. on July 2021.

 

.o-

Jama Kalid
1 |
UNITED STATES BANKRUPTCY COURT NORTHERN UNITED sites thud? Spur
NORTHERN DISTRICT OF ILLINOIS

JUL 08 2021

ILLINOIS EASTERN DIVISON

INRE: ) JEFFREY P. ALLSTEADT,
KALID JAMA , ) Chapter 13 INTAKE 2 _
) Case No. 19-35595
Debtor }Honorable Judge David D. Cleary
) Meeting IDis 1611226457
}Passcode is Cleary |
)

)
DEBTOR’S MOTION FOR LEAVE TO REOPEN CHAPTER 13 CASE INSTANTER

 

NOW COMES the Debtor Kalid Jama (“Debtor"} Pro-se respectfully brings his Motion to Reopen

above-entitled Chapter 13, case , in support of his Motion states as follows:

1.0n December 18" 2019, the Debtor Kalid Jama filed a voluntary Petition for an Order of Relief under

Chapter 13 of the Bankruptcy Code (“Chapter 13”). See hereto a copy of Petition attached as Exhibit A.

2. This Court has jurisdiction over this matter subject to 28 U.S.C. 1334. It is a core matter pursuant to

28 U.S.C. 157 {b) {A} and (0).

3 Ranac, Inc., was named on the Creditor’s list in Debtor’s Voluntary Petition under Chapter 13 of the

Bankruptey code. See hereto a capy of the creditor's list attached as Exhibit B.

 
 

4, Under Section 362 of the United States Bankruptcy Code , an automatic stay goes into effect the
moment when debtor files for bankruptcy . Section 362 of the bankruptcy Code, the “automatic stay” is

one of most important protections and powerful tools the bankruptcy offers.

5. Despite after debtor Chapter 13 petition was filed , after receiving Notice of Bankruptcy filing , and
also automatic stay was in full force and effect , Ranac, Inc., thru their attorneys Star, Beigiert, Zink &
Rowells on January 3 2020, filed a Forcible entry and Detainer Action against the Debtor Kalid Jama in
Circuit Court of Cook County, IL case No. 2020 M1-700072. See hereto attached a copy of Complaint

being filed on January 3 2020 as Exhibit C.

Violation of Automatic Stay

6, The filing of a bankruptcy case operates as a stay against the commencement of judicial proceeding
against the debtor that could have been brought before the case was filed. 11 U.S.C. 362 (a}(4). The
bankruptcy filing also stays “ any act to collect , assess, or recover a claim against the debtor that

arose before the commencement of the case .” 11 U.S.C. (a) ( 6).

7. Furthermore, Ranac, inc., thru their attorneys Starr, Beigiert, Zink & Rowells never filed any motion
to lift the automatic stay under 362 (d) nor obtain an Order from Judge Cleary granting Ranac, Inc.,
permission to lift the automatic and to commence of judicial proceeding in the State Court. That filing
said Case (“Eviction”) No. 2020 M1-70072 , on January 3 2020 ,was done in violation of the
automatic stay imposed by 11 U.S.C. 362 and thus, under Duff v. Cent Sleep Diagnostics, LLC , 801 F.
3d. 833, 843 (7" Cir. 2015 ), is Void. Also the case was filed during pendency of the automatic stay ,

even if in ignorance of the stay is void.
 

8. Furthermore, Section 362 (a) (3) of the Bankruptcy Code , the relevant portion of the automatic stay, ,
provides , in part, that filing the bankruptcy petition “operates as a stay of any act to obtain possession

of property of the estate or exercise control over property of the estate.

9, The case dismiss was entered on January 6, 2020. See hereto attached copy of order and Notice of

Dismissal as Exhibit D.

WHEREFORE the Debtor Kalid Jama request this court to enter an order opening case instanter.

 
 

EXHIBIT A.
Case 19-35595 Doci1 Filed 12/18/19 Entered 12/18/19 12:54:28 Desc Main
Document Pagel1of11

Boh
UNITED Sf. Las tu
NORTHERN DISTRICT Gk ofr

DEC 18 2019

EFFREY p. ALLSTEADT, CURIA ck if this i
INTAKE & | amended tiing

MIRC Um Mites Lime cere Lae tro

United States Bankruptcy Court for the:
Northern Dlstrict of illinois

Case number (7 kaqwal:

  

Chapter you are filing under:
OQ chapter 7
Chapter 11
() Chapter 12

ER’ Chapter 13

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A marrled couple may file a bankruptey case together—callad a
foint case—and in joint cases, these farms use you to ask for Information from both debtors. For example, if a form asks, “De you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouges saparately, the ferm uses Dabfor ¢ and
Debtor 2 to distingulsh between them. in joint cases, one of the spouses must report Information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both ara equally responsible for supplying corract

information. If more space is needed, attach a separate shaot to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

identify Yoursaif

4. Your full name

 

About Dabtor 1: About Debtor 2 (Spouse Only in a Joint Casa);

Write the name that is on your - . a
government-issued picture KoA L

 

 

 

identification (for example, First name First name
your driver's tlcense or

passpor), Middle name Middle name
Bring your picture LA AA.

identification to your meeting —- Last name Last name

with the lrustee.

Suffix (Sr, dr. i HA

Suffix (Sr, Je, Ih li}

 

Ail other names you
have used In the last 8

 

 

 

 

 

 

 

 

(TIN)

Official Form 404

Firsl name First name
years
Include your marled or Middle name Middle name
malden names.
Last name Last nama
First name First name
Middle nama Middte name
Last name Last name
3. Only the last 4 digits of ‘ S
your Social Security XXX XX Ie fC _ MRK OK
humber or federal OR OR
Individual Taxpayer
identification number Sixx - xx -___ __ Oxx — xx =

ee

Voluntary Petition for Individuals Fillng for Bankruptcy page 7

 
Case 1219-35595 Doc1 Filed 12/18/19 Entered 12/18/19 12:54:28 Desc Main

'

ee feectid

Migcte Name

4 . hy business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include lade names and
doing business as names

Document

About Debtor 4:

ae i have not used any business names or EINs.

Page 2 of 11

Case number (known),

About Debtor 2 (Spouse Only in a Joint Case}:

CF thave not used any business names or EINs,

 

Business name

Buainass name

 

Business name

Bualness nama

 

s Where you live

2H)

Go 4 S Wallace

if Debtor 2 ilves at a diffarant addrass:

 

 

 

 

 

Number Steel Number Streat
( .
Clitcasy Te ChZF
Clty — State = ZIP Code Clty Stata ZIP Gode
Cou
County County

If your mailing address Is different from the one
above, fill tin hare, Note thal the court will send
any notices lo you al this maliing address.

lf Debtor 2's mailing address Is different from
yours, fill i In here, Note that the court will send
any notices to this mailing address,

 

 

 

 

this district to file for
bankruptey

 

ek over the last 180 days before filing this patition,
| have lived In thls district longer than in any
olher district,

(1 | have another reason. Explain,
(See 28 U.S.C. § 1408.)

 

 

 

 

Number Street Number Streat

P.O. Box P.O. Box

Clty State ZIP Code Cily Slate 2|P Code
6. Why you are choosing Cheek one: Check one:

© Over the last 180 days before illing this petition,
| have lived in this districl tonger than in any
other district.

©) | have another reason, Exptain.
(See 28 U.S.C, § 1408.)

 

 

 

 

 

 

Officlal Form 104

Voluntary Potition for Indlviduais Filing for Bankruptey

page 2
7/3/2021 11 U.S. Code § 362 - Automatic stay | U.S. Code | US Law | LIl / Legal Information institute

11 U.S. Code § 362 - Automatic stay

U.S. Code Notes

 

(a) Except as provided in subsection (b) of this section, a petition filed
section 5(a)(3) of the Securities Investor Protection Act of 1970, operates
as a stay, applicable to ali entities, of —

(1) the commencement or continuation, including the issuance or
employment of process, of a judicial, administrative, or other action or
proceeding against the debtor that was or could have been commenced
before the commencement of the case under this title, or to recover a
claim against the debtor that arose before the commencement of the
case under this title;

(2) the enforcement, against the debtor or against property of the
estate, of a judgment obtained before the commencement of the case
under this title;

(3) any act to obtain possession of property of the estate or of
property from the estate or to exercise control over property of the
estate;

(4) any act to create, perfect, or enforce any lien against property of
the estate;

(5) any act to create, perfect, or enforce against property of the debtor
any lien to the extent that such lien secures a claim that arose before
the commencement of the case under this title;

(6) any act to collect, assess, or recover a claim against the debtor
that arose before the commencement of the case under this title;

hitps:/Avww.law.cornell. edufuscodestext/11/362 1/22
EXHIBIT B.
Illinois Northern Bankruptcy Live System Page 1 of 2

19-35595 Kalid S Jama
Case type: bk Chapter: 13 Asset: Yes Vol: v Honorable Judge: David D. Cleary
Date filed: 12/18/2019 Date of last filing: 02/14/2020

Debtor dismissed: 01/06/2020
Date terminated: 02/14/2020

Creditors

9904 S. Wallace St (28488815)
Chicago, IL 60623 (cr)
Commonwealth Edison Co

3 Lincoin Center (28488780)
Attn: Bankruptcy Section (cr)

Oak Brook Terrace IL 60181

DuPage County (28488778)
Sheriff's Office Town (cr)
Edeom

3500 N Calif Av an 22083)
Chicago IL 60613

Independence

Tow Company (28488818)
28 E Quincy (er)

St Westmont, [L 60559

Independence Co. (28488777)
2000 Toyota (cr)
Independence NCE

28 East Paince Westmont cD
Westmont IL 60559

LYNV Funding, LLC

Resurgent Capital Services (28496363)
PO Box 10587 (cr)
Greenville, SC 29603-0587

Peoples Gas Light & Coke Company

200 E Randolph Street cy
Chicago IL 60601

Ranac, Inc

c/o Robert Tchorz cr) 16)

1175 Cook St. Unit 123

https://ilInb-ecf.sso.den/cgi-bin/CreditorQry.p1?656244943 183175-L_ 10-1

7/1/2021
Illinois Northern Bankruptcy Live System

Robert Tchorz
117 8. Cook St
Barington, ILL 60010

The Houslim
9904 S Wallace
Chicago IL 60623

Page 2 of 2

(28488817)
(cr)

(28522084)
(cr)

https://ilnb-ecf.sso.den/cgi-bin/CreditorQry.pl?656244943 183175-L_1_0-1 7/1/2021
Case 19-35595 Doc9 Filed 12/21/19 Entered 12/21/19 23:23:40 Desc imaged
. Certificate of Notice Page 1 of 3

 

 

 

Debtor 4 Kalid S Jama Social Security number or ITIN:  xxxX—xx-1345
‘ First Name ‘Middle Name —_ Last Name FIN: _o-

Debtor 2 Sociai Security number or ITIN: _

(Spouse, if fiing) FirstName Middle Name Last Name EIN

United States Bankruptcy Court Northern District of Iitinois Date case filed for chapter 13. 12/18/19

Case number: 19735595

 

 

Official Form 3091
Notice of Chapter 13 Bankruptcy Case 12/17

 

For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action io collect debis
from the dabtors, the debtors' praperty, and certain codebters. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise, Creditors who violate ihe stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at ail, although debtors can ask the court to extend or impose a stay.

Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled ta a discharge under 11 U.S.C. §
1328(f) must file a motion objecting io discharge in the bankruptcy clerk's office within the deadiine specified in this notice, Creditors who want ta have

their dabt excapied from discharge may be required to fie a complaint in the bankruptcy clark's office by the same deadline. (See fine 13 below for more
information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address Ilsted below or
through PACER (Public Access to Court Electronic Records at www.pacer.qoy).

 

The staff of the bankruptcy clerk’s office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification

Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of

a Sociai Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2:
1. Debtor's full name Kalid S$ Jama
2 All other names used in the
* fast 8 years
9904 S Wallace
3. Address Chicago, Ii, 80828
Debtor's attorney Contact phone
4. Name and address Pro Se Email: NONE
5. Bankruptcy trustee Mazilyn O Marshall Contact phone 312-431-1300
Name and address 224 South Michigan Ste 800
Chicago, iL 60604
6. Bankruptcy clerk's office Hours open:
Documents In this case may be fled Eastern Rivision 8:30 a.m. until 4:30 p.m. except Saturdays,
at this address. 2193 S Gearborn Sundays and legal holidays.
You may inspect all records filed in 7th Floor Contact phone 1~866~-222-8029
this case at this office or online at Chicago, ik 60604 Date: 12/19/19
Www pacer gov.

 

For more information, see page 2

Official Form 3091 Notice of Chapter 13 Bankruptcy Case page 1

 

 
 

Case 19-35595 Doc9 Filed 12/21/19 Entered 12/21/19 23:23:40 Desc Imaged

QDebtor Kaild S Jama

Certificate of Notice Page 2 of 3

Case number 19-38595

 

7. Meeting of creditors

 

The bankruptcy clerk’s office must
receive these documents and any
required fillng fee by the following
deadlines.

Debtors must altand the meetingto January 13, 2020 at 02:00 PM Location:
be questioned under oath. In a joint 224 South Michigan, Suite 800, Chicago, IL
Creators may attend, est aera The meeting may be continued or adjourned to a 80604
required to do sa. jater date. If so, the date will be on the court
docket.
Debtors must bring 2 picture ID and proof of
their Social Security Number,
8. Deadlines Deadline to file a complaint to challenge Filing deadline: 3/13/20

dischargeability of certain debts:

You must file:

* a motion if you assert that the debtors are
not entitled to receive a discharge under
U.S.C. § 1328(f) or

* acomplaint if you want to have a particular
debt excepted from discharge under
11 U.S.C. § §23(a}(2) or (4).

Deadline for all creditors to file a proof of claim Filing deadiine: 2/26/20
{except governmental units}:

Deadline for governmentai units te file a proof of ‘Filing deadline: 6/15/20
claim:

 

Deadlines for filing proof of claim:

A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be cbtained at
uscourts.gov or any bankruptcy clerk's office.

if you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file

a proof of claim even if your claim és listed in the schedules that the debtor filed.

Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filling a proof of

claim submits the creditor to the jurisdiction of the Dankruptcy court, with consequences a lawyer can explain,

For example, a secured creditor who fites a proof of claim may surrender important nonmonetary rights,

including the right to a jury trial.

 

Deadline to object to exemptions: Filing deadline: 30 days after the
The law permits debtors tc Keep certain property as exempt. H you conclusion of the
believe that the law does nat authorize an exemption claimed, you meeting of creditors

may file an objection.

 

9. Filing of pian

The hearing on confirmation wilf be held on: 2/3/20 at 10:30 AM , Location: 219 South Dearkorn, Courtroom
644, chicago, i. 60604, The debtor has not filed a plan as of ihis date. A copy of the plan will be sent
separately.

Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
hearing. If there are no objections, the Court may confirm the plan and allow fees requested
by debtor's counsel to be paid through the plan.

 

10. Creditors with a foreign
address

If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
extend the deadiine In this notica. Consult an attomey familiar with United States bankruptcy law if you have
any questions about your rights in this case.

 

11. Filing a chapter 13
bankruptcy case

Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
according to a plan. A plan is not effective unless the court confirms it. You may object ta confirmation of the
plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you iater, and If the
confirmation hearing {5 not Indicated on this notice, you will be sent notice of the confirmation hearing. The

debtor will remain in possession of ihe properly and may continue to operate the business, if any, unless the
court orders otherwise.

 

12. Exempt property

The jaw allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
exempt. You may inspect that list at the bankruptcy clerk's office or onfine at www.pacer.qov. If you believe that
the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.

 

13. Discharge of debts

 

Confirmation of a chapter 13 plan may result in a discharge of debts, which may Include all or part of a debt.
However, unless the court orders otherwise, the debts will nat be discharged until alt payments under the plan
are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
as provided In the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
523(a}(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
If you believe that the debtors are not entitled to a discharge of any of their debis under 11 U.S.C. § 1328(f}, you
must fie a motion by the deadiine.

 

 

Officlat Form 309]

Natice of Chapter 13 Bankruptcy Case page 2
Case 19-35595 Doc9 Filed 12/21/19 Entered 12/21/19 23:23:40 Desc Imaged

Certificate of Notice Page 3 of 3

United States Bankruptcy Court
Northern District of Illinois

In re: , Case No. 19-35595-LAH
Kalid S$ Jama Chapter 13
Debtor
CERTIFICATE OF NOTICE
District/off; 0752-1 User: rgreen Page 1 of 1 Date Revd: Dec 319, 2013
Form iD: 3091 Total Noticed: @

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 21, 2019.

db +Kalid § Jama, 9904 S$ Wallace, Chicago, IL 60628-1233
28488815 +9904 S$, Wallace St, Chicago, IL 60628-1233
28488918 Endependence, Tow Company, 28 E Quincy, St Westmont, TL 60559
28488781 +Peoples Gas Light & Coke Company, 200 E Randolph Street, Chicago IL 60601-6433
28486817 +Robert Tchorg, 117 S. Cook St, Barington, ILL 60010-4311
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr +E-mail/Text: courtnotices@chii3.com Dec 20 2019 02:30:18 Marilyn © Marshall,
224 South Michigan Ste 306, Chicago, IL 60604-2503
ust +E-mail/Text: USTPREGION11.ES,ECF@USDOJ,.GOV Dec 20 2019 02:30:35 Patrick S Layng,
Office of the U.S. Trustee, Region 11, 219 S Dearborn St, Room 873,
Chicago, fL 60604-2027
28488780 +E-mail/Text: comedbankruptcygroup@exeloncorp.com Dec 20 2019 02:32:01
Commonwealth Edison Co, 3 Lincoln Center, Attn: Bankruptcy Section,
Oak Brook Terrace IL 60181-4204
TOTAL: 3
*xee** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28486778 DuPage County, Sheriff's Office Town
28488777 Independence Coa., 2000 Toyota
28488816 Ranac, Inc, c/o Robert Techorz, 1175 Cook St, Unit 123

TOTALS: 3, * 0, ## O

Addresses marked ‘+' were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

1, Joseph Speetiens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the hest of my information and belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed, R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed, This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.

Date: Dee 21, 2019 Signature: _/s/Joseph Speetiens

 

CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court's CM/ECF electronic mail {Email}
aystem on December 19, 2019 at the address(es) listed below:
Marilyn 0 Marshall courtdocs@chil3.com
Patrick S Layng USTPRegionl1.£S.&CF@usdej .gov
TOTAL: 2
EXHIBIT C.
DATE: 1/3/2020 10:36 AM 20201700072

The pS
Howe

cr
C

FILED
Return Date: 1/21/2020 4/3/2020 10:36 AM

DOROTHY BROWN
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS CIRCUIT CLERK
MUNICIPAL DEPARTMENT, FIRST DISTRICT COOK COUNTY, tL

20201700072

RANAK, INC.,

Plaintiff,

Case Na.:
Trial date: January ol, 3030

)

)

)

) .

) Rent claimed: $4,200.00 + any additional

JAMA, FRANK MOSCH, ROBERT R. ) rents or damages which accrue through

, PATRICIA GILCHKIST AND ALL) the end of the stay period, plus court casts
)
)
)
)

WN OCCUPANTS,

Hearing Date: 1/21/2020 9:30 AM - $:30 AM
Courtroom Number: 1402

Location: District 1 Court

Cook County, IL

Defendants.

. COMPLAINT
Plhint{ (s) claim(s) as follows:
L, Plaintiffs) is/are entitled to the possession of the following desaribed premises:

9904 South Wallace Street
Entire Single Family Home
Chicago, Illinois 60628

b. Defendant(s) unlawfully withhold(s) possession thereof from Plaintiff(s).

. There is due to Plaintiff(s) from Defendant(s), for rent of or for damages for withholding
pogsegsion of said premises, for the period of October 2015 through December 2019, after allowing
De fol nt(s) all just credits, deductiona and set-off, the sum of $4,200.00 plus cowt costs and any additional

rents cy damages which accrue through the end of the stay period.

jaintiff(s) claim(s) possession of the property and the sum of $4,200.00 as rent or damages, plus any
additional rents or damages which accrue through the end of the stay period, court costs, and reasonable
attorneys fees as provided in the written lease or Agreement of the parties, Declaration of Condominium, or

other tagal authority, if any, and which are not excluded by the Chicago Residential Landlord/Tenant
Ordinance.

   

&o, TL, 60601
me! 312-346-9420

51996

E ail Lbovefiling@gmall. com

  
  
 

nder penalties of perjury, as provided by law, pursuant to 735 ILCS 5/1-109, the undersigned hereby
ceytifi¢d that the statements set seer herein are true and correct on information and belief.

4 MERZ

Care Crests
4, Plaintiff or Agent co Plaintiff

 

 

 

 
Return Date: 1/21/2020

Hearing Date: 1/21/2020 9:30 AM - 9:30 AM

FILED DATE: 1/3/2920 10:36 AM 20201700072

 

 

 

- CourtroontAMNReTomdver Sheet (06/06/18) CCM 0520 A
Location:-Distict-Gout FILED

Cook CountYNLTHE CIRCUIT COURT OF COOK COUNTY, ILLINOIS 173/2020 10:36 AM

DOROTHY BROWN
MUNICIPAL DEPARTMENT/ — FIRST prsrricr CIRCUIT CLERK

COOK COUNTY, IL

RANAC, INC. Case No, 20201700072

Plaintiff 7927430

Jury Demand © Yes @ No

 

I help i ;
KALID JAMA, et al G need language help in court

 

 

Defendant I speak

CIVIL ACTION COVER SHEET
A Civil Action Cover Sheet shall be filed with the complaint in all civil actions. The information contained herein
is for administrative purposes only and cannot be introduced into evidence, Please check the box in front of the
appropriate general category which best characterizes your action.

Civil Case (A) Lj 1061 Personal Injury Other (Jury)
L) 0004 Tort not Personal Injury [} 0063 Tort Intentional
L} 1004 Tort not Personal Injury Jury) [} 1063 ‘Tort Intentional (Jury)
fC] 9007 Confession of Judgment i] 0062 Property Damage
[] 1007 Confession of Judgment (Jury) LJ 1062 Property Damage (Jury)
[] 0008 Replevin oo,
LJ 1008 Replevin Jury) Other Litigation Case
(] 0017 Detinue (Le. credic card agreements, any contract between ewo or
(J 1017 Detinue Gury Demand) more individuals)
LI} 0031 Foreign Judgment (} 0002 Breach of Contract
Filing Out of State/Out of Country [J 1002 Breach of Contract Jury)
[] 0054 Registration of Administrative Judgment [) 0071 Fraud
Tort/Personal Injury Case L} 1071 Fraud Jury)
Lj} 0072 Consumer Fraud
Any wrong or damage done to another person, such [1 1072 Consumer Fraud (jury)
as, physical pain, illness, or any impairment of physical (1 0073 Breach of Warranty
condition resulting froin the careless or negligent actions
of others. The ines common cases invalee mato W 1073 Breach of Warxanty (jury)
a LJ 0074 Statutory Action Complaint
accident injuries. L) 1074 Statutory Action Complaint (Jury)
0027 Personal Injury Motor Vehtcle
1027 Personal Injury Motor Vehicle (Jury) Civil Case (B) —
0048 Dram Shop [] Filing an Minois Court Judgment
1048 Dram Shop (jury) i} 0100 Petition for Discovery
Product Liability A Petition to take depositions or subpoena

records before a case is filed.

0051 Personal Injury Subrogation
[] 0009 Name Change (Suburban Districts only)

1051 Personal Injury Subrogation (Jury)

0057 Personal Injury Motor Vehicle Subrogation

1057 Personal Injury Motor Vehicle Subrogation
Gury)

0061 Personal Injury Other

OB COOOORCoOOO

Dorothy Brown, Clerk of the Circuit Court of Cook County, Hlinois cookcountycletkofcourt.otg
Page J of 2
FILED DATE: 1/3/2020 10:36 AM 20201700072

Civil Action Cover Sheet

(06/06/18) CCM 0520 B

 

 

Civil Housing Case

(.e. condominium conversion, conservation,
demolition/ objection to fast track, exterior walls/
facades, fire protection, heat call (including
Unincorporated Cook County), lead paint new
developments, public nuisance, public places of
amusement, strategic task force inspections)

0038 Housing

1038 Housing (Jury)

Ordinance Violation

0086 Objection to Fast Track

1086 Gbjection to Fast Track (Jury)
0044 Criminal Ordinance Violation
1044 Criminal Ordinance Violation (Jury)
0037 Heat Case

1037 Heat Case (Jury)

0034 Vacant Building

1034 Vacant Building (Jury)

CORPOOOANnOon

Pro Se Case Type (First Municipal Civil Division
only)

The Pro Se Court section of the Civil Division resolves

disputes between parties where the amount at issue

does not exceed $5,000. The party may act as their own

attorney, Forms can be completed at the Pro Se desk in
Room 602.

i} 0050 Pro Se ($5,000 ot Jess)

 

 

 

 

@ Atty No: 21996 Pro Se 99500
Atey Name: Stats Beigiett, Zink & Rowells

Atty. for: Plaintift

Address: 35 BE. Wacker Drive, Suite 1870

City: Chicago State; 1b
Zip: S001

‘Telephone: (312) 346-9420

 

Primary Email: sbztefiline@email.com

 

Eviction Case/ Civil Eviction/ CHA Eviction

A summary proceeding in which the landlord seeks
to restore possession of the premises or payment of
rent when the tenant has wrongfully withheld rent or
possession of the premises.

0005 Eviction (possession only)

1005 Eviction (possession only) (Jury)

0006 Joint Action (possession and rent)

1006 Joint Action (possession and rent) (Jury)

0018 Distress for Rent

1018 Distress for Rent (Jury)

0023 Mortgage Foreclosure Eviction

1023 Mortgage Foreclosure Eviction (Jury)

0024 Mortgage Foreclosure Eviction - Joint
Action

1024 Moxtgage Foreclosure Eviction - Joint
Action Gury)

0021 CHA Eviction

1021 CHA Eviction (Jury)

0022 CHA Joint Action

1022 CHA Joint Action (jury)

OC COOCCOSOO

OLOCE

Pro Se Only: (J I have read and agtee to the terms of
the Clerk’s Office Electronic Notice
Policy and choose to opt in to
electronic notice from the Clerk’s
office for this case at this email
address:

Email:

 

Dorothy Brown, Clerk of the Cirenit Court of Cook County, Illinois cookcountyclerkofcourt.org
Pape 2 of 2
(A) Passport - PASSPORT a 7 Thursday, July 1, 2021, 16:13:53 PM

MDMR CCOOF60C CIVIL ELECTRONIC DOCKET DATE: 07/01/2021

'STAT:DISPOSED 02/08/21 TRL:10/06/20 APP: CONS: 298:
20-M1-700072 RANAC, INC. 1 -V- JAMA KALID 1 01/03/2020
: -V- MOSCH FRANK 2 01/03/2020
-V- BAUER ROBERT R. 3 01/03/2020
-V- GILCHRIST PATRICIA 4 01/03/2020
-V- UNKNOWN ALL UNKNOW 5 01/03/2020
01/03/2020 RANAC, INC. JAMA KALID $4,200.00 $379.00 I03000001
EVICTION JOINT ACTION COMPLAINT FILED RM 1402 9:30 01/21/2020
STARR BEJGIERT ZINK ROWE 134 N LASALLE ST STE CHICAGO 60602 312 346-9420
01/03/2020 RANAC, INC. TOQ3000002
SUMMONS ISSUED AND RETURNABLE
STARR BEJGIERT AINK ROWE 134 N LASALLE ST STE CHICAGO 60602 312 346-9420
01/03/2020 RANAC, INC. 103000003
SUMMONS ISSUED AND RETURNABLE
STARR BEJGIERT ZINK ROWE 134 N LASALLE ST STE CHICAGO 60602 312 346-9420
ACT DT: P3=MENU F4=298 F7=BACK F8=FWD F9=APP F11=i1ST Fl2=LAST PAUSE=EXIT

THERE ARE 72 ACTIVITIES FOR CASE 20-M1-700072--APPROXTIMATHLY 15 PAGES
(A) Passport - PASSPORT Thursday, July

MDMR CCOOF600 CIVIL ELECTRONIC DOCKET

01/03/2020 RANAC, INC,
SUMMONS ISSUED AND RETURNABLE

1, 2021, 16:13:59 PM

DATE: 07/01/2021

103000004

STARR BEJGIERT ZINK ROWE 134 N LASALLE ST STE CHICAGO 60602 312 346-9420
01/03/2020 RANAC, INC. TO3000005
SUMMONS ISSUED AND RETURNABLE

STARR BEJGIERT ZINK ROWE 134 N LASALLE ST STE CHICAGO 60602 312 346-9420
01/03/2020 RANAC, INC. IT03000006
SUMMONS ISSUED AND RETURNABLE

STARR BEJGIERT ZINK ROWE 134 N LASALLE ST STE CHICAGO 60602 312 346-9420
01/10/2020 JAMA KALID SUMMONS RECVD ELECTRONICALLY T03000007
SUMMONS RETURNED - N.S. REASON: NO CONTACT 01/10/2020
01/10/2020 MOSCH FRANK SUMMONS RECVD ELECTRONICALLY I03000008
SUMMONS RETURNED - N.S. REASON: NO CONTACT 01/10/2020
ACT DT: F3=MENU F4=298 F7=BACK F8=FWD F9=APP F11=1ST F1i2=LAST PAUSE=EXIT

THERE ARE 72 ACTIVITIES FOR CASE 20-M1-700072--APPROXIMATELY 15 PAGES
EXHIBIT D.
Case 19-35595 Doc 24 Filed 01/06/20 Entered 01/07/20 10:30:29 Desc Main

Decument Pace i of1
UNITED STATES BANKRUPTCY COURT

NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

Honorable Pamela 8S. Hollis Date January 6, 2020

 

 

Bankruptcy Case No. 19 B 35595 Adversary No.

 

 

Title of Case Kalid 8. Jama

 

 

Brief Chapter 13 Bankruptcy Case.

 

Statement of
Motion

 

 

Names and
Addresses of

 

moving
counsel

 

 

Representing

 

ORDER

For the reasons stated in open court, IT IS HEREBY ORDERED that the above case is

 

 

DISMISSED. —
\
(_)

ad

 

 

 

 

 

 

 
Case 19-35595
t
Fomn ntcdsm

Doc 24-1 Filed 01/06/20 Entered 01/07/20 10:30:29
of Dismissal Page 1 of 1

UNITED STATES BANKRUPTCY COURT
Nerthern District of Ilinots
Eastern Division
219 S Dearborn
7th Floor
Chicago, IL 60604

Desc Notice

 

In Re:
Kalid S Jama
9904 3 Wallace
Chicago, IL. 60628

Case No.: 19-35595
Chapter: 13
Judge: David D. Cleary

Social Security / Individual Taxpayer ID No.:

XXX~KA7 1315

Employer Tax ID / Other nos.:

 

NOTICE OF DISMISSAL

You are hereby notified that an Order Dismissing the above case was entered on January 6, 2020 —

Dated: January 7, 2020

FOR THE COURT

effrey P. Allsteadt k
United States Bankruptcy Court

 
